     Case 2:18-cv-02343-GMN-DJA Document 32 Filed 12/07/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    ERIC JOHNSON,                                   Case No. 2:18-cv-02343-GMN-DJA
12                       Petitioner,                  ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   31), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 31) is GRANTED. Discovery must be completed by the end of

21   February 2, 2021.

22          DATED: December 7, 2020
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26

27

28
                                                     1
